UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
________________________________
                                )
MARILYN KEEPSEAGLE, et al.,     )
                                )
               Plaintiffs,      )
                                )
          v.                    ) Civil Action No. 99-3119 (EGS)
                                )
TOM VILSACK, Secretary, U.S.    )
Department of Agriculture,      )
                                )
               Defendant.       )
________________________________)

                       MEMORANDUM OPINION

  This case places the Court in the unenviable position of

enforcing a five-year-old bargain that nobody likes. The bargain

at issue is not any old contract; rather, it is a settlement

agreement that resolved a major civil-rights class action, was

approved by the Court in accordance with the Federal Rules of

Civil Procedure, and was made final by that approval and the

lack of appeal therefrom. The story that led this case to its

current posture is as unique as it is disappointing. In brief,

the $680,000,000 in damages that were awarded under the

settlement agreement was intended to compensate Native American

farmers who alleged that the United States Department of

Agriculture discriminated against them personally. The agreement

created a claims process for distributing this money, but the

claims process failed and $380,000,000 remains undistributed.
The scope of this failure is monumental; the reasons for it

remain unclear.

  The agreement was finalized before the claims process began,

so no one anticipated such a large amount of excess funds. But

the parties did anticipate that some money might be leftover, so

they included in their settlement agreement a cy pres provision,

which directs that all leftover funds be distributed in equal

shares to a group of charities that serve Native American

farmers and ranchers that were to be chosen by Class Counsel.

Now, faced with the prospect of over half of the plaintiffs’

damages being distributed in equal shares to charities nominated

by Class Counsel, many class members regret that part of their

agreement and want to change it. Principal among those class

members is Marilyn Keepseagle, who has asked the Court to modify

the agreement to create a renewed claims process to distribute

more of the money to individual class members. Others, including

Class Counsel, ask to modify only the charitable-distribution

procedures to accommodate the large amount of money to be

distributed by: (1) allowing it to be distributed in unequal

shares scaled to an organization’s capacity; (2) spreading the

distribution over twenty years; and (3) placing distribution

decisions in the hands of a trust run by Native American

leaders.




                               2
  Unless there is a legal basis for this Court to modify the

agreement, the Court must enforce the agreement reached in 2011.

Doing so would frustrate all parties’ goals. Contrary to the

Keepseagles’s wishes, the funds would remain entirely for

charitable distribution. Contrary to the goals of Class Counsel

and the government, that charitable distribution would be

pursuant to the arguably inefficient procedures that were

designed to handle a much smaller amount of money. This result

could be viewed as both unjust and inefficient. Over half of the

class’s damages would be distributed to third parties, despite

the relative ease with which class members could be identified,

the claims process reopened, and previously successful claimants

permitted to prove that they suffered damages in excess of the

compensation they have obtained.

  The Court’s role is not to craft a new compromise based upon

the Court’s own views about the appropriate amount of

compensation due to class members who alleged decades-long, and,

in many cases, life-altering discrimination at the hands of

their federal government. Nor is it to create a preferred

process for distributing the funds to charity. Before the Court

is a simple question: Are any of the narrow circumstances in

which a court’s final judgment may be modified present in this

case?




                               3
  The avenues proposed by the parties for unilateral

modification—Class Counsel’s attempt to realign the charitable-

distribution procedures pursuant to Federal Rule of Civil

Procedure 60(b)(5), and the Keepseagles’s attempt to reopen the

claims process pursuant to the legal doctrine governing

unclaimed funds as well as Rules 60(b)(5) and 60(b)(6)—are

simply inapplicable, as the Court discusses in detail in Parts

II.A and II.B of this Opinion. Absent a way to modify the

agreement unilaterally, the parties must come to a consensus

themselves, which their settlement agreement defines as “the

written agreement of the Parties.” As the Court finds in Part

II.C, this language requires more than the agreement of Class

Counsel and the government, over the objection of at least one

class representative and many class members, which is what is

presented by Class Counsel’s proposed modification. It also

requires more than an alignment between Class Counsel, the class

representatives, and members of the class, who would all prefer

that the money be distributed directly to class members. Because

there is no consensus within the meaning of the agreement, and

because the parties’ proposals for unilateral modification are

legally insufficient, the Court DENIES both pending motions for

modification of the settlement agreement. The Court expects that

there will be review of the legal conclusions reached in this

Opinion by appellate courts. Upon resolution of appellate


                               4
proceedings, if this Court’s legal conclusions are undisturbed,

the Court will grant the Parties a period of time to negotiate

an agreement that they may jointly present to the Court.

                          *    *    *

  Before beginning its legal analysis, the Court makes some

observations regarding the government’s arguments. The

government has chosen to oppose any modification of the

settlement agreement that would alter the cy pres nature of the

funds in any way, based upon concerns that class members might

receive a “windfall” in excess of the damages they suffered and

that reopening the claims process would undermine the

government’s interest in the finality of court judgments.

  The Executive Branch’s narrow position today stands in stark

contrast to the messages of respect and reconciliation it

expressed upon the settlement of this case. Upon announcement of

the settlement in 2010, the President issued the following

statement:

    Today,   the  Department   of   Agriculture  and   the
    Department of Justice announced a settlement agreement
    with the plaintiffs in the Keepseagle class action
    lawsuit. This suit was originally filed in 1999 by
    Native American farmers alleging discrimination in
    access to and participation in USDA’s farm loan
    programs. With today’s agreement, we take an important
    step forward in remedying USDA’s unfortunate civil
    rights history.

    I applaud Secretary Vilsack and Attorney General
    Holder for their hard work to reach this settlement–a
    settlement that helps strengthen the nation to nation


                               5
    relationship and underscores the federal government’s
    commitment to treat all citizens fairly.

Statement by the President on Settlement Agreement in the Native

American Farmers Lawsuit Against USDA, White House Office of the

Press Secretary (Oct. 19, 2010), https://www.whitehouse.gov/the-

press-office/2010/10/19/statement-president-settlement-

agreement-native-american-farmers-lawsuit. A statement issued by

Secretary Vilsack and then-Attorney General Holder expressed

similar sentiments:

    “Today’s settlement can never undo wrongs that Native
    Americans may have experienced in past decades, but
    combined with the actions we at USDA are taking to
    address such wrongs, the settlement will provide some
    measure of relief to those alleging discrimination,”
    Vilsack said. “The Obama Administration is committed
    to closing the chapter on an unfortunate civil rights
    history at USDA and working to ensure our customers
    and employees are treated justly and equally.”

    “The settlement announced today will allow USDA and
    the Native American farmers involved in the lawsuit to
    move forward and focus on the future,” said Attorney
    General Holder.

    *    *    *

    Under Secretary Vilsack’s leadership, USDA is working
    to address past civil rights complaints and today’s
    announcement is a major step in that effort. The
    Secretary and his leadership team are committed to
    addressing allegations of discrimination, and shortly
    after he took office he sent a memo to all USDA
    employees calling for “a new era of civil rights” for
    the Department.

Agriculture Secretary Vilsack and Attorney General Holder

Announce Settlement Agreement with Native American Farmers Who

Claim to Have Faced Discrimination by USDA in Past Decades, USDA


                               6
Office of Communications (Oct. 19, 2010), http://www.usda.gov/

wps/portal/usda/usdamediafb?contentid=2010/10/0539.xml&printable

=true&contentidonly=true.

  The Court is sympathetic to the government’s legal argument

that the settlement is a final judgment and that respect for

final judgments is a cornerstone of our legal system. Indeed,

that argument ultimately binds the Court. That is the Court’s

role: To resolve legal disputes, not make policy decisions, even

when the law dictates a result the Court may disfavor. The

Executive Branch, however, has a broader role: To defend itself

in litigation, for sure, but also to seek justice on a broader

stage. It is for that reason, the Court presumes, that the

government sometimes settles cases that implicate deep-seated

interests of justice, even where the government’s legal defense

may be relatively strong.

  This case was not an abstract legal dispute. It was a major

class-action seeking to remedy what many felt was the latest

chapter in the federal government’s sordid history of

mistreating Native Americans. The statements of the President,

Secretary Vilsack, and then-Attorney General Holder make clear

that the government in 2010 understood this dimension of the

case. The government’s position lately evinces a failure to

grapple with that dimension. The government would do well to

remove its legalistic blinders.


                                  7
  The result is that $380,000,000 of taxpayer funds is set to be

distributed inefficiently to third-party groups that had no

legal claim against the government. Although a $380,000,000

donation by the federal government to charities serving Native

American farmers and ranchers might well be in the public

interest, the Court doubts that the judgment fund from which

this money came was intended to serve such a purpose. The public

would do well to ask why $380,000,000 is being spent in such a

manner.

  Because these considerations move beyond the realm of the law

and into the realm of politics and policy, this Court can only

make observations, bound as it is to the final judgment in this

case and the narrow legal doctrines for modifying a final

judgment. This Court has confronted an analogous situation

before and its words are equally applicable here: “Were this

Court empowered to judge by its sense of justice, the heart-

breaking accounts of” life-altering discrimination suffered by

members of the class at the hands of their federal government

“would be more than sufficient justification for granting all

the relief that they request.” Roeder v. Islamic Republic of

Iran, 195 F. Supp. 2d 140, 145 (D.D.C. 2002). As in Roeder,

however, the authority to grant such relief lies with another

branch of government and “[t]he political considerations that




                               8
must be balanced prior to such a decision are beyond both the

expertise and the mandate of this Court.” Id.

I.        Background

     A.     The Case is Hard Fought from 1999 to 2010.

     On November 24, 1999, the plaintiffs filed this lawsuit

against the Secretary of Agriculture on behalf of a class of

Native American farmers and ranchers who applied to the United

States Department of Agriculture’s farm loan and benefits

programs between January 1, 1981 and November 24, 1999. The

plaintiffs alleged that the Department of Agriculture

discriminated against them in a variety of ways in connection

with these applications and its treatment of complaints of

discrimination arising therefrom. The plaintiffs alleged that

these actions violated the Equal Credit Opportunity Act, 15

U.S.C. § 1691e; the Administrative Procedure Act, 5 U.S.C. §

706(2)(A), and Title VI of the Civil Rights Act of 1964, 42

U.S.C. § 2000d, et seq.

     On December 12, 2001, this Court granted in part the

plaintiffs’ motion for class certification. See Keepseagle v.

Veneman, No. 99-3119, 2001 WL 34676944 (D.D.C. Dec. 12, 2001).

Upon finding that the requirements of Federal Rule of Civil

Procedure 23 had been met, the Court:

          [C]ertifie[d] the following class for plaintiffs’
          claims for declaratory and injunctive relief pursuant
          to Fed. R. Civ. P. 23(b)(2): All Native–American


                                    9
    farmers and ranchers, who (1) farmed or ranched
    between January 1, 1981 and November 24, 1999; (2)
    applied to the USDA for participation in a farm
    program during that time period; and (3) filed a
    discrimination complaint with the USDA individually or
    through a representative during the time period.

Id. at *15. The Court did not address certification of

plaintiffs’ claims for monetary relief:

    Without a developed factual record and without clear
    representation of subclasses, it is impossible for the
    Court to make a finding that claims for individual
    compensatory relief will destroy the class cohesion.
    Similarly, the Court can not ascertain whether, should
    it permit class certification on plaintiffs’ claims
    for all forms of requested relief, the claims for
    monetary   damages    would   overshadow   those   for
    declaratory and injunctive relief.

Id. at *14. Accordingly, the Court stated that it would consider

certification of the plaintiffs’ monetary claims “in the event

that, after the completion of discovery and the identification

of appropriate sub-class representatives, plaintiffs are able to

demonstrate to the Court the existence of a class properly

certifiable as a hybrid class or pursuant to Rule 23(b)(3).” Id.

The D.C. Circuit declined the government’s petition for

interlocutory review of the Court’s class-certification order.

See In re Veneman, 309 F.3d 789 (D.C. Cir. 2002).

  For nearly ten years, the parties engaged in extensive and

contentious discovery and motions practice. A recounting of the

full history of this phase is unnecessary at this time, but this

nearly decade-long battle resulted in a narrowing of the



                               10
plaintiffs’ claims. The Court granted in part a motion for

judgment on the pleadings, dismissing the plaintiffs’ Title VI

claim, which the plaintiffs had ultimately conceded was barred

by the law in this jurisdiction at that time. See Opinion &

Order, ECF No. 275. Plaintiffs filed a series of Amended

Complaints, and ultimately rested in their Eighth Amended

Complaint on their Equal Credit Opportunity Act claim. Eighth

Am. Compl., ECF No. 460 ¶¶ 131–36. Discovery on this claim was

completed by November 2009. With certification of the

plaintiffs’ monetary claims still a hotly contested issue, the

parties jointly sought to stay briefing on December 3, 2009,

representing that “given the current status of the litigation,

settlement discussions are appropriate at this time.” Joint Mot.

to Stay, ECF No. 548 at 2. The case was in settlement

discussions for most of 2010.

  B.   The Parties Reach a Settlement Agreement.

  On October 19, 2010, the parties informed the Court that they

had reached a settlement. See Notice, ECF No. 570. Three days

later, the plaintiffs moved for preliminary approval of that

settlement. See Mot. for Prelim. Approval, ECF No. 571. In

connection with this motion, the plaintiffs noted that their

expert witness had come to a conclusion that the damages

suffered by the class were approximately $776,000,000, making




                                11
the $680,000,000 settlement award nearly 90% of the plaintiffs’

estimated total damages. See Pls.’ Suppl. Br., ECF No. 572 at 4.

    On November 1, 2010, the Court granted preliminary approval of

the settlement. See Order, ECF No. 577. In so doing, the Court

affirmed its prior certification of the class’s injunctive

claims and also certified the class’s claims for monetary relief

under Federal Rule of Civil Procedure 23(b)(3). See id. at 2.

The Court also approved the parties’ plan for disseminating

notice of the Agreement, required that objections to the

Agreement and requests to opt out be postmarked by no later than

February 28, 2011, and scheduled a fairness hearing for April

28, 2011. See id. at 3.

    The relevant provisions of the settlement agreement were

described in a prior Opinion of this Court:

      The Agreement created a Compensation Fund (“the Fund”)
      of $680,000,000 “for the benefit of the Class.”
      [Agreement, ECF No. 621-2] ¶ VII.F (p. 7).1 The Fund
      was to be used in part to cover the attorney-fee award
      and individual awards to those who served as class
      representatives. See id. Primarily, however, the Fund

1
  In 2012, the Agreement was modified to alter provisions related
to the distribution of certain awards. See Mot. to Amend, ECF
No. 621 at 1; Amended Settlement Agreement, ECF No. 621–2. This
modification was done without opposition from any party. See
Minute Order of August 1, 2012. For clarity, the Court refers
throughout this Opinion to the version of the Agreement as
modified in 2012, as it has in prior Opinions. The amended
agreement contains typographical errors that resulted in
duplicative paragraph numbering. As the Court has in prior
Opinions, the Court refers in its citations to the listed
paragraph number as well as the page number on which the cited
material appears.
2
  An appeal of one of these decisions is currently pending before
                                12
would “pay Final Track A Liquidated Awards, Final
Track A Liquidated Tax Awards, Final Track B Awards,
and Debt Relief Tax Awards, to, or on behalf of, Class
Members pursuant to the Non-Judicial Claims Process.”
Id.

The Agreement described how leftover funds, if any,
would be disbursed: “In the event there is a balance
remaining . . . the Claims Administrator shall direct
any leftover funds to the Cy Pres Fund.” Agreement ¶
IX.F.9 (p. 37). “Class Counsel may then designate Cy
Pres Beneficiaries to receive equal shares of the Cy
Pres Fund.” Id. These designations “shall be for the
benefit of Native American farmers and ranchers.” Id.
The   Agreement  made  eligibility   as   a  recipient
contingent upon being “recommend[ed] by Class Counsel
and approv[ed] by the Court.” Id. Potential recipients
were also only “non-profit organization[s], other than
a law firm, legal services entity, or educational
institution, that has provided agricultural, business
assistance, or advocacy services to Native American
farmers between 1981 and [November 1, 2010].” Id. ¶
II.I (pp. 6–7).

The Class received notice of all relevant provisions
of the Agreement. The Claim Form provided to potential
claimants contained a section that required the
claimant to acknowledge that “[y]ou . . . forever and
finally release USDA from any and all claims and
causes of action that have been or could have been
asserted against the Secretary by the proposed Class
and the Class Members in the Case arising out of the
conduct alleged therein.” Ex. C to Agreement, ECF No.
576–1 at 63. The Agreement, moreover, provided that
the Class “agrees to the dismissal of the Case with
prejudice.” Id. ¶ VI.A (p. 15). The Claim Form also
notified Track A claimants that they would be
“eligible for . . . [a] cash award up to $50,000.” Ex.
C to Agreement, ECF No. 576–1 at 63. The Notice that
was sent to the Class similarly described the $50,000
maximum under Track A and the fact that participation
would result in a resolution of the individual’s legal
claim, and stated that “[i]f any money remains in the
Settlement Fund after all payments to class members
and expenses have been paid, then it will be donated
to one or more organizations that have provided
agricultural,   business   assistance,   or   advocacy


                          13
    services to Native Americans.” See Ex. I to Agreement,
    ECF No. 576–1 at 87, 88, 92.

Keepseagle v. Vilsack (“Keepseagle I”), No. 99-3119, 2014 WL
5796751, at *2 (D.D.C. Nov. 7, 2014) (alterations in original).

  The Court has also summarized the proceedings that followed:

    On March 18, 2011, Class Counsel filed copies of
    thirty-five   letters   raising   objections  to   the
    Agreement. See Notice, ECF No. 585. Class Counsel
    filed their motion seeking final approval of the
    Agreement, which also responded to those objections,
    on April 1, 2011. See Mot. for Final Approval, ECF No.
    589. Only two written objections related to cy pres.
    See id. at 62–63. One objector requested that his
    organizations be granted cy pres funds. See Kent
    Objection, ECF No. 585–2 at 7–8. Class Counsel noted
    that this request was premature. See Mot. for Final
    Approval, ECF No. 589 at 62. Another objector
    indicated his preference that excess funds be used for
    outreach purposes and not be limited to groups that
    already existed in 1981. See Givens Objection, ECF No.
    585–4 at 19–20. Class Counsel noted that this desire
    was entirely consistent with the existing cy pres
    provisions. See Mot. for Final Approval, ECF No. 589
    at 62–63.

    The Court held a fairness hearing on April 28, 2011.
    See Minute Entry of April 28, 2011. The issue of cy
    pres was not raised by any objector. See generally
    Transcript of April 28, 2011 Fairness Hearing, ECF No.
    609. After hearing from all who attended the fairness
    hearing, the Court found that the Agreement was fair
    and reasonable and approved it pursuant to Federal
    Rule of Civil Procedure 23(e). See Order, ECF No. 606.
    No appeal was filed from the Court’s approval of the
    Agreement.

Id. at *3.




                               14
  C.   The Settlement Fund is Distributed, Leaving $380,000,000
       Leftover.

  By design under the Agreement, the Court was largely

uninvolved in the distribution process that followed final

approval of the Agreement, with one exception. Over the course

of the distribution, a handful of potential claimants petitioned

this Court for relief from allegedly erroneous determinations

made during the Non-Judicial Claims Process. See Smith Mot. to

Intervene, ECF No. 622; LaBatte Mot. to Intervene, ECF No. No.

635; Jones Mot. to Intervene, ECF No. 693. The Court rejected

these requests for similar reasons. See Order Denying Smith

Mot., ECF No. 633; Order Denying LaBatte Mot., ECF No. 692;

Order Denying Jones Mot., ECF No. 720.

  Because this case had settled, the Court’s jurisdiction was

limited. See Order Denying LaBatte Mot., ECF No. 692 at 7–8. The

putative intervenors had to rely on the Court’s ancillary

jurisdiction, but “[a]ncillary jurisdiction . . . is a

relatively limited source of jurisdiction[,] aris[ing]: ‘(1) to

permit disposition by a single court of claims that are, in

varying respects and degrees, factually interdependent . . . and

(2) to enable a court to function successfully, that is, to

manage its proceedings, vindicate its authority, and effectuate

its decrees.’” Id. at 8 (quoting Kokkonen v. Guardian Life Ins.

Co., 511 U.S. 375, 379–80 (1994)). Neither criterion was



                               15
satisfied, however. The first was inapplicable because the facts

alleged by each putative intervenor—erroneous determinations

during the Non-Judicial Claims Process—were distinct from the

underlying claims of discrimination. See, e.g., id. The second

was inapplicable because “‘[d]istrict courts enjoy no free-

ranging ‘ancillary’ jurisdiction to enforce consent decrees, but

are instead constrained by the terms of the decree and related

order.’” Id. at 8–9 (quoting Pigford v. Veneman, 292 F.3d 918,

924 (D.C. Cir. 2002)). “The Agreement sharply limits the

circumstances under which the Court may exercise jurisdiction,”

and although the Court retained jurisdiction “‘to supervise the

distribution of the Fund and to ensure that Debt Relief Awards

issued by the Track A and Track B Neutrals are applied by

USDA,’” “that provision is limited by a more specific provision

of the Agreement precluding the Court from reviewing any ‘Claim

Determinations, and any other determinations made under th[e]

Non-Judicial Claims Process.’” Id. at 9 (quoting Agreement, ECF

No. 621-1 ¶¶ V.A.7 (p. 40), IX.A.9 (p. 19)). These provisions,

the Court held, are reconciled by “foreclos[ing] judicial review

of certain decisions as to who is entitled to receive an award,

while permitting judicial supervision over distribution of the

Fund . . . after those decisions have been made.” Id. (quoting

Order Denying Smith Mot., ECF No. 633 at 8).2

2
    An appeal of one of these decisions is currently pending before

                                 16
    The Court previously described what occurred at the end of the

distribution process:

      On August 30, 2013 Class Counsel filed a status
      report,   notifying   the    Court    that   nearly   all
      distributions from the Fund had been made and
      approximately $380,000,000 remained leftover. See
      Status Report, ECF No. 646 at 3.3 Class Counsel
      asserted that this “render[ed] some of the conditions
      for cy pres distribution impractical.” Id. at 5. Class
      Counsel also outlined a potential modification of the
      Agreement, which would have involved the endowment of
      a   new  foundation   “which    could   fund   non-profit
      organizations serving the needs of Native American


the D.C. Circuit. See Keepseagle v. Vilsack, No. 14-5223 (D.C.
Cir. filed Sept. 11, 2014).
3
  It remains unclear why such a large amount was left over. Class
Counsel proposes four causes: (1) “many of the farmers and
ranchers who were otherwise eligible to participate in the
settlement were deceased by the time the claims process began in
mid-2011,” and although their heirs could file claims on behalf
of their estate, “the heirs simply lacked sufficient information
in order to complete the claim form”; (2) “[s]ome Native
American farmer[s] and ranchers who believed they had been
denied loans for discriminatory reasons regarded it futile to
lodge complaints with the USDA,” so they were unable to prove
their claim in the Non-Judicial Claims Process (which required
some proof of having filed such a claim); (3) “the USDA’s
historic failure to conduct sufficient outreach to much of the
Native American farming and ranching community,” which, Class
Counsel asserts, meant “that otherwise eligible Native Americans
never applied or attempted to apply for loans” (such individuals
were “included in the expert analysis of people eligible for
loans,” but could not make a claim under the Agreement because
they had never applied for a loan); (4) “there were some
potential claimants who were so distrustful of the federal
government for historic reasons, that they did not have
confidence in the validity of the settlement process, and thus
did not submit claims.” Class Counsel’s Status Report, ECF No.
646 at 5 n.3. The government has proposed an additional
explanation: “[T]he simplest [explanation] is that there are
simply fewer people with claims than Plaintiffs originally
argued.” Gov’t Opp. to Keepseagle Mot. to Modify, ECF No. 786 at
8 n.5.

                                 17
farmers and ranchers.” Id. at 8. The Department of
Agriculture opposed this proposal. See Response to
Status Report, ECF No. 649.

The filing of the August 30, 2013 status report
prompted the [Choctaw Nation of Oklahoma and its
affiliated Jones Academy Foundation] and [a group of
class members calling themselves the] Great Plains
Claimants to move to intervene. See Mot. to Intervene,
ECF No. 647; Mot. to Intervene, ECF No. 654. These
motions, however, sought to intervene in proceedings
that did not yet exist. No one had proposed any
modification to the Court and the hypothetical
proposal outlined by Class Counsel was opposed by the
defendant. Accordingly, the Court allowed the parties
additional time to come to an agreement on whether and
how to modify the Agreement.

On September 24, 2014, Class Counsel filed an
unopposed motion to modify the Agreement. See Mot. to
Modify, ECF No. 709. The modification proposes that
10% of the Cy Pres Fund be distributed immediately to
non-profit organizations “proposed by Class Counsel
and approved by the Court” that must also meet the
following criteria:

  (1) they must have “provided business assistance,
  agricultural education, technical support, or
  advocacy services to Native American farmers or
  ranchers between 1981 and November 1, 2010 to
  support and promote their continued engagement in
  agriculture”; and

  (2)   they    must    be    “either    a    tax-exempt
  organization described in Section 501(c)(3) of
  the Internal Revenue Code . . . educational
  organization       described         in        Section
  170(b)(1)(A)(ii)     of     the     Code;     or    an
  instrumentality    of    a    state    or    federally
  recognized    tribe,     including     a    non-profit
  organization chartered under the tribal law of a
  state   or   federally    recognized     tribe,   that
  furnishes assistance designed to further Native
  American farming or ranching activities.”

Proposed Addendum to Agreement, ECF No. 709–2 ¶ II.A.



                           18
    The modification utilizes the remainder of the Cy Pres
    Fund   to  create   a  trust   “for  the   purpose  of
    distributing the cy pres funds” which “shall seek
    recognition as a non-profit organization under §
    501(c)(3).” Id. ¶ II.B. The trust would be required
    “to distribute the funds over a period not to exceed
    20 years” and would be charged with disbursing the
    funds to “not-for-profit organizations that have
    served or will serve Native American farmers and
    ranchers.” Mot. to Modify, ECF No. 709–1 at 1. The
    Trust would be authorized to make grants subject to
    the following restrictions:

       (i) “grants must be to a tax-exempt organization
       described in Section 501(c)(3) of the Code;
       educational organization described in Section
       170(b)(1)(A)(ii)     of    the     Code;     or    an
       instrumentality    of   a    state    or    federally
       recognized    tribe,    including     a    non-profit
       organization chartered under the tribal law of a
       state   or   federally   recognized     tribe,   that
       furnishes assistance designed to further Native
       American farming or ranching activities”; and

       (ii) “the organization must use the funds to
       provide    business    assistance,   agricultural
       education,   technical   support,  and   advocacy
       services to Native American farmers and ranchers,
       including those seeking to become farmers or
       ranchers, to support and promote their continued
       engagement in agriculture.”

    Proposed Addendum to Agreement, ECF No. 709–2 ¶ II.B.

    Shortly before the motion to modify the Agreement was
    filed, the Great Plains Claimants filed a renewed
    motion to intervene. See Second Great Plains Mot. to
    Intervene, ECF No. 705. On September 18, 2014, the
    Court denied without prejudice the earlier motions to
    intervene of the Great Plains Claimants and the
    Choctaw Movants and set a schedule for the briefing of
    renewed motions to intervene. See Minute Order of
    September 18, 2014. The Choctaw Movants filed a
    renewed motion to intervene on October 1, 2014. See
    Second Choctaw Mot. to Intervene, ECF No. 714.

Keepseagle I, 2014 WL 5796751, at *3–4.


                                19
  D.   The Court Denies Requests to Intervene.

  On November 7, 2014, the Court issued an Opinion denying both

requests to intervene for lack of standing, which the Court

found was a prerequisite for intervention as of right and for

permissive intervention. See id.

  The Choctaw Movants lacked Article III standing “because any

injury [they may face] will arise only if a multitude of

speculative events occur.” Id. at *6. Their purported economic

injury was conjectural: “The Choctaw Movants have no existing

involvement with the Cy Pres Fund. They have not received a cy

pres distribution, been approved to receive one, or had their

eligibility assessed. Accordingly, modification of the cy pres

provision would not affect them in the direct ways described in

the cases they cite.” Id. It was unclear whether they would even

satisfy the requirements for obtaining a cy pres distribution

under the existing agreement as the Choctaw Nation was a tribal

government and “the Agreement does not include tribal

governments as potential recipients of cy pres distributions.”

Id. at *7. In any event, the Choctaw Movants had not yet been

recommended by Class Counsel to receive a distribution, which

was “problematic for standing, as the Supreme Court is

‘reluctant to endorse standing theories that require guesswork

as to how independent decisionmakers will exercise their

judgment.’” Id. at *8 (quoting Clapper v. Amnesty Int’l, 133 S.


                               20
Ct. 1138, 1150 (2013)). The Court also noted the “highly

speculative” nature of predicting what amount the Choctaw

Movants might receive if they were approved under the Agreement.

See id. “These twin uncertainties—whether the Choctaw Movants

would receive an award at all and, if so, how large an award

they would receive—render[ed] it highly speculative to assert

that the proposed modification would harm them.” Id. At the same

time, it was hypothetical at best to say that the procedures as

modified would harm, rather than help, the Choctaw Movants’s

ability to receive a cy pres distribution and to say whether

they would be likely to receive a larger or smaller amount if

they were approved. See id. Finally, the Court rejected the

argument that the Choctaw Movants would suffer a lost

opportunity to compete, as they “lose no opportunity to compete

under the modification” and their ability to compete under the

original Agreement appeared to be “illusory.” Id.

  The Choctaw Movants also independently lacked prudential

standing because they sought to “assert a legal right to compete

under the existing procedures for cy pres distribution that were

created by a settlement (which has nothing to do with them), to

be distributed for the benefit of a class (of which they are not

a part), to remedy claims of discrimination (which they did not

suffer).” Id. at *9. “In doing so, they assert rights under the

Agreement that do not belong to them.” Id. Because the Choctaw


                               21
Movants could not show that they were in any way intended

beneficiaries they could not seek to enforce rights purportedly

created by that Agreement. See id. at *9–10. The Court rejected

their argument that the Agreement created a trust of which the

Choctaw Movants were intended beneficiaries: Both the purpose of

cy pres and the text of the Agreement itself “confirm[ed] that

[the cy pres provision’s] purpose was geared toward the Class.”

Id. at *10.

  The Court also found that the Great Plains Claimants lacked

Article III standing. Those individuals were all class members

who had successfully pursued claims under the Agreement. See id.

at *12. Although none had objected to the cy pres provision when

the Agreement was approved and none had filed an appeal from

that approval, they sought to intervene to undo the cy pres

provision, on the ground that they had a legally protected

interest in the leftover funds. Id. The Court noted, however,

that the class members had “intentionally satisfied their legal

claims” by entering into the Agreement and thereby gave up any

legal claim they may have had. See id. This Court also surveyed

the law governing unclaimed settlement funds, which counseled

strongly in favor of finding that “‘neither the class members

nor the settling defendants have any legal right to unclaimed or

excess funds.’” Id. (quoting Diamond Chem. Co. v. Akzo Nobel




                               22
Chems. B.V., 517 F. Supp. 2d 212, 217 (D.D.C. 2007)).

Accordingly, the Court held:

    The Great Plains Claimants have received the full
    value of their claims pursuant to the Agreement and
    thereby fully satisfied those legal claims. The fact
    that their claims, if ultimately successful at trial,
    could have resulted in higher damages awards changes
    nothing. As the Court emphasized during the April 28,
    2011 fairness hearing: “There are risks in litigation
    as we all know. This case could have gone to trial,
    presumably, and the Plaintiffs not recovered anything.
    Class certification was not a foregone conclusion, and
    you’re aware, I’m sure, of other cases in this court,
    not before this judge, wherein class certification
    issues were not as successful as the class members
    would have liked. . . . So there were no guarantees
    that this case went forward at all.”

Id. at *13 (quoting Transcript of April 28, 2011 Fairness

Hearing, ECF No. 609 at 24:9–18). In sum, the Court found that

the Great Plains Claimants “cannot now claim a property right in

funds that were intended to pay the claims of other class

members who did not claim their award.” Id.

  The Choctaw Movants timely appealed the Court’s intervention

decision. See Notice of Appeal, ECF No. 746. Their appeal

remains pending before the D.C. Circuit, Keepseagle v. Vilsack,

No. 15-5011 (D.C. Cir. filed Jan. 20, 2015), and they have

indicated that they will not move to stay proceedings before

this Court unless and until the Court grants any motion for

modification of the Agreement. See Choctaw Mot. to Extend

Deadline for Mot. to Stay, ECF No. 750 at 2. The Great Plains

Claimants did not appeal the Court’s decision.


                               23
  E.     Ms. Keepseagle Obtains Separate Counsel.

  Shortly before the Court issued its Opinion denying the

motions to intervene, the Court scheduled a status hearing for

December 2, 2014 and informed the parties that once the

intervention issue was resolved, the Court would address the

following issues:

       (1) whether the Court must direct notice to the Class
       and hold a fairness hearing pursuant to Federal Rule
       of Civil Procedure 23(e); (2) whether, if Rule 23 does
       not permit the Court to require such notice and a
       hearing, the Court may nonetheless exercise discretion
       to direct notice to the class and to permit class
       members to give their thoughts on the proposed
       modification during a status hearing or motion
       hearing; and (3) what content and form any notice—
       whether required by Rule 23(e) or permitted by the
       Court’s discretion—should take.

Minute Order of October 20, 2014.

  In advance of the December 2, 2014 status hearing, the Court’s

staff was contacted by individuals on behalf of class

representative Marilyn Keepseagle, who indicated that Ms.

Keepseagle would attend the December 2, 2014 hearing, and

requested an opportunity to be heard by the Court. A recent

Opinion of this Court summarized what transpired next:

       The Court began the status hearing by permitting Ms.
       Keepseagle to speak. Ms. Keepseagle discussed her
       opposition to Class Counsel’s proposed modification
       and her support for a proposal under which the cy pres
       funds would instead be distributed to members of the
       class. See Transcript of Dec. 2, 2014 Hearing, ECF No.
       756 at 5:12–8:5, 9:19–10:3. The Court responded:




                                 24
       I’m not suggesting at all by any stretch of the
       imagination that the theory has legal support. I
       don’t know. But I very clearly heard [Ms.
       Keepseagle] tell me in her words very eloquently,
       as she is, that she wants relief from this
       judgment which sounds like a Rule 60(b) motion.
       So, the thought then is, what should the Court do
       at this juncture to enable her to develop her
       theory? I’m not going to lose sight of the fact
       that she’s without individual counsel, from what
       I can determine based on our brief discussion in
       open court.

    Id. at 12:25–13:18. Accordingly, the Court held
    further proceedings in abeyance, and granted Ms.
    Keepseagle time to secure legal representation. See
    id. at 22:4–9.

Keepseagle v. Vilsack (“Keepseagle II”), No. 99-3119, 2015 WL
1851093, at *2 (D.D.C. Apr. 23, 2015).

  Ms. Keepseagle’s new attorneys entered their appearances on

February 9, 2015 and indicated their desire to file two

preliminary motions before proceeding to address the settlement-

modification issue. See id. Over the objection of Class Counsel

and the government, the Court set an expedited schedule for

separate adjudication of those motions. See id. One motion

sought “a Court Order removing Porter Holder and Claryca Mandan

as class representatives” on the grounds that they were

inadequate because they supported Class Counsel’s proposed

modification, while the other motion sought “an Order compelling

Class Counsel to produce certain materials” related to public

gatherings at which Class Counsel discussed their proposed

modification with members of the class. Id.


                               25
  On April 23, 2015, the Court denied both motions. See id. The

Court found that Porter Holder and Claryca Mandan remained

adequate class representatives because their position—while

unpopular with many class members—was a principled outgrowth of

their representation of the entire class and consideration of

various litigation risks. See id. at *5–8. In any event, the

Court found that it would lack the authority to remove class

representatives at this stage of litigation because Federal

Rules of Civil Procedure 23(a)(4) and 23(c)(1)(C) do not “permit

the Court to modify the class certification order in light of

allegedly inadequate representation by a class representative .

. . where post-judgment actions will not affect class members’

legal rights.” Id. at *3. This was such a situation, as “the

class members in this case have no legal right to the Cy Pres

Fund,” and thus “the proposed modification would not implicate a

class member’s legal right.” Id. at *5. As for the motion to

compel, the Court found that the Keepseagles failed to supply an

appropriate legal basis for such discovery at this stage of

proceedings. See id. at *8–11.

  F.   The June 29, 2015 Hearing and the Pending Modification
       Proposals.

  Having resolved all pending requests for intervention, Ms.

Keepseagle’s representation status, and the preliminary motions

filed by her counsel, the Court set a schedule for the




                                 26
simultaneous briefing of the Keepseagles’s motion to modify and

Class Counsel’s motion to modify. See Order, ECF No. 771 at 1–2.

The Court also scheduled a hearing on these motions for June 29,

2015. See id. at 2.

  In anticipation of this hearing, the Court resolved the last

preliminary issue: the applicability of Federal Rule of Civil

Procedure 23(e). Agreeing with the government and Class Counsel,

the Court found Rule 23(e) inapplicable to Class Counsel’s

proposed modification. See Keepseagle v. Vilsack (“Keepseagle

III”), No. 99-3119, 2015 WL 1969814, at *4–8 (D.D.C. May 4,

2015). The Court first held that Rule 23(e) “applies only when a

modification materially hinders a class member’s legal right.”

Id. at *4. This is so because the entire purpose of Rule 23—and

in particular Rule 23(e)—is to provide procedural protections at

various stages of class-action litigation to ensure that the

rights of absent class members are appropriately protected. See

id. Unless a proposed modification would hinder such a class

member’s legal right in some way—whether by expanding the scope

of the res judicata effect of the judgment or otherwise limiting

the remedy available to a class member—there would be no need

for such protections. See id. at *5–6. The Court found—for

reasons similar to its findings that the Great Plains Claimants

lacked a legal interest in the Cy Pres Fund and that the

Keepseagles could not remove class representatives at this stage


                               27
of proceedings—that Class Counsel’s proposed modification would

not have such an effect. See id. at *6–7. Notwithstanding this

finding, the Court held that it had the authority, under both

Rule 23 and the Agreement itself, to order Class Counsel to

provide notice to the class of its motion to modify and of the

June 29, 2015 hearing, and also to permit class members to speak

during the hearing to provide their perspectives on the issue.

See id. at *7–9. The Court’s Order provided that class members

could submit written comments to the Court’s chambers—which have

been posted on the docket—and could also speak during the June

29, 2015 hearing. See Order, ECF No. 775.

  The June 29, 2015 hearing lasted the entire day in the Court’s

Ceremonial Courtroom. After hearing extensive argument from

counsel, the Court was able to hear oral statements from all

individuals who wished to give them. See generally Transcript of

June 29, 2015 Hearing, ECF No. 806. Many individuals spoke in

favor of a proposal akin to Ms. Keepseagle’s, under which the

excess funds would be distributed to class members directly.

Many also shared the heart-wrenching stories of discrimination

they allegedly suffered at the hands of the federal government,

and the lasting effects of that discrimination.

  The motions for modification of the settlement agreement are

now ripe for resolution. As described above, Class Counsel seeks

a modification of the procedures for the cy pres distribution,


                               28
and the government does not oppose that motion. See Class

Counsel Mot., ECF No. 709. The Keepseagles request a

modification that would either provide pro rata distribution to

class members who were successful under the initial Claims

Process or, in the alternative, provide for a second claims

period for those who were not successful under the original

process and then distribute the remainder pro rata to all who

were successful in either round of the distribution process. See

Keepseagle Mot., ECF No. 779. The Court has received amicus

curiae briefs from three groups—(1) the Association of American

Indian Farmers, (2) the Great Plains Claimants, and (3) the

Indian Land Tenure Foundation and Intertribal Agriculture

Council. See Assoc. of Am. Indian Farmers Br., ECF No. 740;

Great Plains Claimants Br., ECF No. 784; Indian Land Tenure Br.,

ECF No. 787. Finally, the Court has received extensive

correspondence from class members and others expressing their

views on the proposals.4



4
  See First Set of Letters, ECF No. 780; Second Set of Letters,
ECF No. 789; Third Set of Letters, ECF No. 790; Fourth Set of
Letters, ECF No. 791; Fifth Set of Letters, ECF No. 794; Sixth
Set of Letters, ECF No. 795; Seventh Set of Letters, ECF No.
796; Eighth Set of Letters, ECF No. 797; Ninth Set of Letters,
ECF No. 798; Tenth Set of Letters, ECF No. 799; Eleventh Set of
Letters, ECF No. 800; Twelfth Set of Letters, ECF No. 801;
Thirteenth Set of Letters, ECF No. 802; Fourteenth Set of
Letters, ECF No. 803; Fifteenth Set of Letters, ECF No. 804;
Sixteenth Set of Letters, ECF No. 805; Seventeenth Set of
Letters, ECF No. 807.

                               29
II.   Analysis

  The Court begins with the undisputed proposition that the

Agreement is a final judgment. As this Court has noted on two

recent occasions, “[a]n agreement between the parties dismissing

all claims is the equivalent of a decision on the merits and

thus claims settled by agreement are barred by res judicata.”

Chandler v. Bernanke, 531 F. Supp. 2d 193, 197 (D.D.C. 2008);

see Keepseagle II, 2015 WL 1851093, at *4; Keepseagle I, 2014 WL
5796751, at *12. The Supreme Court has made this issue clear

with regard to consent decrees similar to the Agreement in this

case. “A consent decree no doubt embodies an agreement of the

parties and thus in some respects is contractual in nature. But

it is an agreement that the parties desire and expect will be

reflected in, and be enforceable as, a judicial decree that is

subject to the rules generally applicable to other judgments and

decrees.” Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367,

378 (1992); see also Pigford, 292 F.3d at 923 (treating a

settlement of a very similar case involving the claims of

African-American farmers under Rufo’s standard for consent

decrees).

  Because the Agreement is a final judgment, the Court’s

authority is circumscribed. “[D]istrict courts enjoy no free-

ranging ‘ancillary’ jurisdiction to enforce consent decrees, but

are instead constrained by the terms of the decree and related


                               30
order.” Pigford, 292 F.3d at 924 (quoting Kokkonen, 511 U.S. at

381). “As our court of appeals has rhetorically asked: ‘Who

would sign a consent decree if district courts had free-ranging

interpretive or enforcement authority untethered from the

decree’s negotiated terms?’” In re Black Farmers Discrim.

Litig., 950 F. Supp. 2d 196, 200 (D.D.C. 2013) (quoting Pigford,
292 F.3d at 925). Indeed, the importance of respecting the

finality of a judgment is deeply embedded in our legal system.

See, e.g., Massaro v. United States, 538 U.S. 500, 504 (2003)

(noting “the law’s important interest in the finality of

judgments”). Any party seeking to overrule, modify, or rescind

the Agreement therefore bears the burden of demonstrating a

legal basis for doing so. Three avenues have been raised by one

or more of the parties: (1) the law governing the disposition of

unclaimed settlement funds; (2) Federal Rule of Civil Procedure

60(b); and (3) the modification provision of the Agreement

itself. The Keepseagles rely upon the first and second avenues,

while Class Counsel relies upon the second and third.

  A.   The Law Governing the Disposition of Unclaimed Settlement
       Funds Does Not Override the Mandatory Language of the
       Agreement.

  The Keepseagles focus a large portion of their arguments—both

in favor of their proposal and in opposition to Class Counsel’s

proposal—on the legal doctrine governing the distribution of

excess funds. Their argument is that this doctrine has become


                               31
increasingly inhospitable to the use of cy pres except as a last

resort. They assert that the current circumstances of this case

do not render other distribution methods unworkable, so the

Court should not utilize a cy pres remedy. Class Counsel and the

defendant note that the Keepseagles are eliding an important

fact that renders this case unique: The question is not which

distribution method the Court should choose in a vacuum; rather,

the Court is presented with specific and mandatory language in a

final settlement that was never challenged or appealed.

    1.   Questions Have Arisen Regarding the Legal Rules
         Applicable to Cy Pres Remedies.

  Courts in this Circuit have approved generally of the use of

cy pres in distributing leftover settlement proceeds. See

Democratic Cent. Comm. of D.C. v. Washington Metro. Area Transit

Comm’n, 84 F.3d 451, 455, 457 (D.C. Cir. 1996); In re Living

Social Marketing & Sales Practice Litig., 298 F.R.D. 1 (D.D.C.

2013); Diamond Chem. Co., 517 F. Supp. 2d 212; Diamond Chem.

Co., Inc. v. Akzo Nobel Chems. B.V., Nos. 1-2118, 2-1018, 2007
WL 2007447 (D.D.C. July 10, 2007). The Keepseagles are not wrong

to suggest that cy pres has fallen out of favor in recent years,

however. In a statement concurring in the denial of certiorari,

Chief Justice Roberts summarized the many legal issues lurking

to be decided:

    Granting review of this case might not have afforded
    the Court an opportunity to address more fundamental


                               32
      concerns surrounding the use of such remedies in class
      action litigation, including when, if ever, such
      relief should be considered; how to assess its
      fairness as a general matter; whether new entities may
      be established as part of such relief; if not, how
      existing entities should be selected; what the
      respective roles of the judge and parties are in
      shaping a cy pres remedy; how closely the goals of any
      enlisted organization must correspond to the interests
      of the class; and so on. This Court has not previously
      addressed any of these issues. . . . In a suitable
      case, this Court may need to clarify the limits on the
      use of such remedies.

Marek v. Lane, 134 S. Ct. 8, 9 (2013) (Roberts, C.J.). The

American Law Institute has also set forth principles to govern

the use of cy pres, which limit the circumstances in which a

court may choose cy pres over other distribution methods:

  •   (a) If individual class members can be identified
      through reasonable effort, and the distributions are
      sufficiently large to make individual distributions
      economically viable, settlement proceeds should be
      distributed directly to individual class members.

  •   (b)    If    the    settlement    involves     individual
      distributions to class members and funds remain after
      distributions (because some class members could not be
      identified    or  chose   not   to   participate),    the
      settlement should presumptively provide for further
      distributions to participating class members unless
      the amounts involved are too small to make individual
      distributions economically viable or other specific
      reasons    exist   that   would    make   such    further
      distributions impossible or unfair.

  •   (c) If the court finds that individual distributions
      are not viable based upon the criteria set forth in
      subsections (a) and (b), the settlement may utilize a
      cy pres approach. The court, when feasible, should
      require the parties to identify a recipient whose
      interests reasonably approximate those being pursued
      by the class. If, and only if, no recipient whose
      interests reasonably approximate those being pursued


                                 33
    by the class can be identified after thorough
    investigation and analysis, a court may approve a
    recipient that does not reasonably approximate the
    interests being pursued by the class.

Principles of the Law of Aggregate Litigation § 3.07 (2010). The

Keepseagles urge the Court to follow these Principles and

thereby decline to utilize a cy pres remedy in this case because

individual distributions to class members would not be

especially difficult. Their argument is reasonable: This is not

a case where further distribution of unclaimed funds to the

class would be terribly inefficient. The large amount of money

remaining to be distributed, combined with the large number of

identifiable potential claimants would make further

distributions relatively straightforward. Those who were

unsuccessful during the previous claims process could be put

through a renewed process, while those who previously received

compensation could prove that they suffered damages in excess of

the award they already received. Were this case in a traditional

posture, the issue would be relatively clear.

    2.   This Case Involves the Unique Circumstance in which a
         Cy Pres Remedy Has Already Been Approved and Neither
         Objected to Nor Appealed from.

  In urging the Court to resort immediately to the ALI

Principles—which address whether to use a cy pres remedy in the

first place—the Keepseagles gloss over a key fact that places

this case in a unique posture: “[T]his is not a case where



                               34
parties seek to . . . address whether cy pres is appropriate in

the first instance,” Keepseagle I, 2014 WL 5796751, at *1, nor

is it one in which the Court is presented with a settlement

agreement that contains a cy pres provision and must assess

whether it is “fair, reasonable, and adequate” before approving

it. Fed. R. Civ. P. 23(e)(2); cf. Keepseagle III, 2015 WL
1969814, at *6 (“The question . . . is not whether choosing to

utilize a cy pres remedy in the first instance would alter the

class’s legal rights if the Settlement Agreement were silent on

the disposition of excess funds (that ship sailed in 2011).”).

If the Court were presented with such a blank slate and asked to

decide how to distribute $380,000,000 in leftover funds, the

Keepseagles would likely be correct that of the four general

options available to a court considering how to distribute

unclaimed funds—(1) allowing the funds to revert to the

defendant; (2) pro rata distribution to class members who filed

claims; (3) escheat to the state or federal government; or (4)

cy pres distribution—the Court would choose a pro rata

distribution. See Newberg on Class Actions § 12:28 (5th ed.

2015) (as a general matter, “a court’s goal in distributing

class action damages is to get as much of the money to the class

members in as simple a manner as possible”).




                               35
  As Professor Rubenstein notes in Newberg on Class Actions, the

existence of mandatory language in a final settlement agreement

cannot be ignored:

    [T]he parties’ settlement agreement will typically
    include a provision expressing the settling parties’
    preference with regard to unclaimed funds. The Court
    will review that provision at final approval to ensure
    it is ‘fair, reasonable, and adequate’ from the
    perspective of the class; if it is, the court will
    enforce the provision and follow its distributional
    instructions, even if the court (or objectors) might
    have chosen a different path.

Id. The Keepseagles ignore the fact that a final judgment speaks

directly to the issue in this case and mandates the use of a cy

pres remedy. The Court, however, must recognize the powerful

force of a final judgment agreed upon by all parties, approved

by the Court, and neither objected to nor appealed from, “even

if the court (or objectors) might have chosen a different path”

knowing what is known now. Id.

    3.   Most Case Law Regarding the Use of Cy Pres Does Not
         Address the Circumstance in Which Cy Pres Has Already
         Been Finally Approved.

  The authorities on which the Keepseagles rely for the

proposition that a cy pres distribution is inappropriate in this

case largely addressed situations in which no final settlement

agreement spoke to the issue. See, e.g., In re Baby Prods.

Antitrust Litig., 708 F.3d 163, 169, 172, 173 (3d Cir. 2013)

(reviewing objector’s direct appeal of the district court’s

approval of a settlement that directed excess funds to “one or


                                 36
more charitable organizations proposed by the parties and

selected by the Court,” finding “that a district court does not

abuse its discretion by approving a class action settlement

agreement that includes a cy pres component directing the

distribution of excess settlement funds to a third party to be

used for a purpose related to the class injury,” but vacating

the approval of the settlement because the district court “did

not have the factual basis necessary to determine whether the

settlement was fair to the entire class”—namely, the district

court’s approval came before it was informed of the unexpectedly

high amount of unclaimed funds because “counsel did not provide

this information to the Court”); Nachshin v. AOL, LLC, 663 F.3d
1034, 1037–38 (9th Cir. 2011) (reviewing objector’s direct

appeal of a district court’s approval of a settlement in which

no damages would go to the class and would instead be

distributed entirely as cy pres); Masters v. Wilhelmina Model

Agency, Inc., 473 F.3d 423, 428, 435–36 (2d Cir. 2007)

(reviewing objector’s direct appeal of a district court’s

approval of a settlement that provided that if there were excess

funds “the Court shall, in its discretion, determine the

disposition . . . after hearing the views of the parties hereto

as to such disposition” and reversing insofar as the district

court viewed its hands as tied in rejecting a request for an




                               37
award of treble damages to the class, in lieu of cy pres).5 Two

decisions warrant a more detailed review, as they frame the

fact-specific inquiry that is required when assessing whether cy

pres is mandated or permitted by a settlement.

    In the case In re Lupron Marketing & Sales Practices

Litigation, 677 F.3d 21 (1st Cir. 2012), a class of “medical

patient consumers . . . alleging fraud in overcharging for the

medication Lupron” reached a settlement agreement which the

district court approved. Id. at 23–24. A fairness hearing was

held, at which time a group of dissident class members—one of

whom had been allowed to intervene to “participat[e] in the

process established by the court for the evaluation of the

proposed settlement”—objected “that the amount of the settlement

allocated to the class of consumer purchasers of Lupron was

inadequate.” Id. at 25. After the district court approved the

settlement over objection, the dissidents “said they would

pursue appeals of the settlement agreement unless they received

more,” so the parties negotiated an “implementation agreement”


5
  In re Katrina Canal Breaches Litig., 628 F.3d 185, 196–98 (5th
Cir. 2010) is wholly distinct. That decision declined to
consider “whether a cy pres distribution of the settlement fund,
without any monetary distribution would be fair, reasonable, and
adequate” as such a decision “would be premature” and later
found that a proposed notice of class-action settlement was
inadequate because it failed to inform class members of the
possibility that excess funds would be distributed cy pres. The
notice in this case did not suffer from such deficiencies. See
Keepseagle I, 2014 WL 5796751, at *2.

                                38
which increased the payments available to the consumer class in

exchange for the withdrawal of the objectors’ appeals and

objections. See id. at 26. The district court approved the

settlement and the implementation agreement. See id. After a

four-year-long claims period, over $11,000,000 remained in

unclaimed funds. See id. The district court heard proposals on

the disposition of those funds and ultimately “decided to make a

cy pres award of all of the unclaimed settlement funds” to a

hospital. See id. at 27. Three of the dissidents noted an appeal

of this decision. See id. at 28. The First Circuit affirmed the

decision to use cy pres because class members had received the

full amount of their damages and the class’s relief “was

established for the benefit of all consumer purchasers of

Lupron, not just the 11,000 who filed claims.” Id. at 34.

Although the First Circuit found that application of the ALI

Principles was appropriate at that stage, it was presented with

a settlement agreement, unlike the one before this Court, that

directed that unclaimed funds “shall be distributed in the

discretion of the Settlement Court as it deems appropriate,”

noting that “[i]f all or part of any unclaimed funds is

distributed to one or more charitable organizations,” the

defendant reserved the right to claim a tax deduction. Id. at

26. Thus, unlike the Keepseagle settlement, the district court

in Lupron had to make a threshold determination whether to


                               39
utilize cy pres or another distribution mechanism. Were the

Court presented with such a circumstance, this case would be

very different.

  The issue is therefore very fact-specific when it arises in a

case resolved by a settlement agreement, as the Fifth Circuit

explained in Klier v. Elf Atochem N. Am., Inc., 658 F.3d 468

(5th Cir. 2011). In Klier, the Fifth Circuit was presented with

a class-action settlement resolving “claims of persons

assertedly injured by the toxic emissions of an industrial plant

near Bryan, Texas.” Id. at 471. The settlement created three

subclasses and allocated monetary relief among them. See id. One

subclass—of individuals who did not yet have medical conditions

resulting from the emissions—obtained medical monitoring as

relief. See id. at 472. Another class included individuals

“suffering serious injuries,” who received direct payments. See

id. at 470, 472. Upon completion of the medical-monitoring, the

funds allocated to that subclass were not exhausted, but the

fund for the subclass of individuals who suffered injury was

exhausted. See id. at 473. The district court then granted the

defendant’s request to distribute the funds as cy pres, and a

class member opposed the proposal, arguing “that an additional

distribution to members of [the injury subclass] was

economically feasible and would be equitable since the members

of [that subclass] had been found to suffer [serious injuries]


                               40
that are compensable under the settlement.” Id. The Fifth

Circuit reversed the district court’s decision to utilize a cy

pres remedy, focusing on the fact that the settlement agreement

itself contained no such remedy and in fact contained three

interrelated provisions that counseled in favor of

redistribution to members of the other subclass. See id. at 476–

77 (one provision required “that any money left over in any

subclass fund ‘shall be distributed pro rata to all Claimants in

that subclass,” another provision permitted the court to “make

changes to the terms of this protocol as necessary for the

benefit of the Settlement Class Members,” and a third provision

allowed the settlement administrator to petition the court “for

reallocation of available funds among the [subclasses] on a

showing of good cause if . . . he determines that considerations

of equity and fairness require reallocation”) (alterations in

original). The Fifth Circuit emphasized a district court’s role

in administering a class-action settlement:

    Because a district court’s authority to administer a
    class-action settlement derives from Rule 23, the
    court cannot modify the bargained-for terms of the
    settlement agreement. That is, while the settlement
    agreement must gain the approval of the district
    judge, once approved its terms must be followed by the
    court and the parties alike. The district judge must
    abide the provisions of the settlement agreement,
    reading it to effectuate the goals of the litigation.
    This is not a free exercise of cy pres, but a
    determination of how the settlement agreement’s many
    provisions define the class’s property interests and
    allocate those interests once created. The terms of


                               41
    the settlement agreement     are   always   to   be   given
    controlling effect.

Id. at 475–76; see also id. at 476 (“This is not a case where

the settlement agreement itself provides that residual funds

shall be distributed via cy pres.”).

    4.   The Eighth Circuit’s Decision in In Re Bank America
         Corporation Securities Litigation Is Unpersuasive.

  Only one decision cited by the Keepseagles addressed the

situation in which a settlement agreement mandated the use of cy

pres. That decision found it appropriate to overrule an

agreement that had been approved by a district court and

affirmed as fair by the Eighth Circuit, all without objection to

the cy pres provision.

  In re BankAmerica Corp. Securities Litigation (“BankAmerica

II”), 775 F.3d 1060 (8th Cir. 2015) involved a settlement of a

securities-fraud class action, resulting in a $333,200,000 fund

for a subclass of shareholders of NationsBank. See id. at 1062.

A class representative objected that the class should receive

more money because of the strength of its claims. See id. That

objection was overruled, and the objector appealed. See id. at

1069. “At that time[, the objector] did not raise any objection

to . . . the provision that settlement funds remaining after one

or two distributions ‘may be contributed as a donation to one or

more non-sectarian, not-for-profit 501(c)(3) organizations as

determined by the Court in its sole discretion.’” Id. (emphasis


                               42
in original). The Eighth Circuit affirmed the district court’s

approval of the settlement agreement, which included that term.

See In re BankAmerica Secs. Litig. (“BankAmerica I”), 350 F.3d
747, 752 (8th Cir. 2003). A round of distributions occurred in

2004 and another took place in 2009, after which approximately

$2,400,000 remained. See BankAmerica II, 775 F.3d at 1062. In

2012, class counsel moved, over objection of the same objector

who brought the appeal in BankAmerica I, to distribute the

remainder as cy pres, and the district court agreed and ordered

the funds distributed to Legal Services of Eastern Missouri. See

id. The objector appealed from that determination and the Eighth

Circuit reversed. In so doing, the Eighth Circuit discussed

extensively the ALI Principles and the Court’s belief that cy

pres was inappropriate in the case. See id. at 1063–66.

  The Eighth Circuit addressed only briefly the fact that the

language of the final settlement agreement, to which the very

same objector had failed to object originally and failed to

mention in his prior appeal, “stat[ed] that the balance in the

settlement fund ‘shall be contributed’ to non-profit

organizations ‘determined by the court in its sole discretion.”

Id. at 1066. The Eighth Circuit’s reasoning for ignoring the

settlement agreement was as follows:

    In the first place, the agreement and order stating
    that a cy pres distribution would be made in the
    district court’s ‘sole discretion’ was contrary to our


                               43
      controlling decisions in Airline Tickets I and Airline
      Tickets II; that provision was void ab initio. See In
      re Lupron, 677 F.3d at 38 (“Distribution of funds at
      the discretion of the court is not a traditional
      Article III function.”). More importantly, we agree
      with the Ninth Circuit that “[a] proposed cy pres
      distribution must meet [our standards governing cy
      pres awards] regardless of whether the award was
      fashioned by the settling parties or the trial court.”
      Nachshin, 663 F.3d at 1040. In arguing to the contrary
      [Class Counsel] misstates the holding of Klier, which
      overturned the district court’s cy pres award because
      ‘a cy pres distribution to a third party of unclaimed
      settlement funds is permissible only when it is not
      feasible to make further distributions to class
      members.” 658 F.3d at 475.

Id. The Court is not persuaded by this reasoning.

    First, the Court is not persuaded that it has any authority to

declare void portions of an agreement that was negotiated by the

parties, approved by the Court pursuant to Federal Rule of Civil

Procedure 23, and finalized on appeal (either by affirmance of

the Court of Appeals or by the lack of any timely appeal). The

Eighth Circuit’s finding that the cy pres provision with which

it was presented was nonetheless “void ab initio” is difficult

to square with this reality, and the Eighth Circuit cited no

authority for the proposition that courts may line-item-veto

final settlements in this manner.6 To the extent that the Eighth


6
  Even if this reasoning were persuasive, the D.C. Circuit does
not appear to have any precedent that would have rendered the cy
pres provisions of the Keepseagle settlement void ab initio.
Furthermore, the Keepseagle settlement does not devote the cy
pres distribution to the Court’s discretion; rather, it mandates
that the funds be transmitted to a cy pres fund by the claims
administrator, makes Class Counsel responsible for soliciting

                                44
Circuit relied upon In re Lupron for such authority, this Court

is unconvinced. The general statement in Lupron cited by the

Eighth Circuit—that “[d]istribution of funds at the discretion

of the court is not a traditional Article III function”—does not

establish the authority for a court to find a provision of a

settlement agreement void after that very court had approved the

agreement. Lupron, moreover, affirmed the application of cy pres

consistent with the ALI Principles when dealing with a

settlement that gave the district court discretion in discerning

how excess funds should be distributed. 677 F.3d at 30–36.

  Second, the Eighth Circuit’s reliance on a decision of the

Ninth Circuit for the proposition that cy pres distributions

must comply with legal standards governing whether cy pres is

appropriate “regardless of whether the award was fashioned by

the settling parties or the trial court,” Nachshin, 663 F.3d at

1040, is unhelpful because that decision was a direct review of

a district court’s approval of a settlement agreement, so it was

the Ninth Circuit’s job to confirm whether the entire

settlement, including the cy pres provision, was fair,

reasonable, and adequate in the face of objections. At that

stage, a court obviously must apply the doctrine governing the

appropriate disposition of unclaimed funds. Nachshin does not



applications and making recommendations, and places the Court in
a minor administrative role of approving those recommendations.

                               45
address a court’s role after final approval and affirmance on

appeal (or when no appeal is filed).

  Third, the final sentence of the Eighth Circuit’s reasoning on

this point criticizes class counsel in that case for

“misstat[ing] the holding of Klier, which overturned the

district court’s cy pres award because ‘a cy pres distribution

to a third party of unclaimed settlement funds is permissible

only when it is not feasible to make further distributions to

class members.” 658 F.3d at 475. Klier, however, is a paean to

the sanctity of class-action settlement agreements. Indeed, the

Fifth Circuit in that case found that the applicable settlement

agreement not only failed to provide affirmatively for a cy pres

distribution, but actually contained provisions indicating that

pro rata distribution to another subclass was appropriate. See

id. at 476–77. The Fifth Circuit specifically distinguished the

circumstance presented in BankAmerica II and in this case: “This

is not a case where the settlement agreement itself provides

that residual funds shall be distributed via cy pres.” Id. at

476. And the Fifth Circuit could not have been clearer on the

importance of following the settlement agreement’s terms:

    Because a district court’s authority to administer a
    class-action settlement derives from Rule 23, the
    court cannot modify the bargained-for terms of the
    settlement agreement. That is, while the settlement
    agreement must gain the approval of the district
    judge, once approved its terms must be followed by the
    court and the parties alike. The district judge must


                               46
    abide the provisions of the settlement agreement,
    reading it to effectuate the goals of the litigation.
    . . . The terms of the settlement agreement are always
    to be given controlling effect.

Id. at 475–76.

  In this Court’s view, the Eighth Circuit’s reasoning for

overruling a final settlement is unpersuasive. Courts are

appropriately bound by the language of final settlement

agreements and may deviate from them only when authorized by

law. In the context of class actions, settlement agreements

reflect the considered judgment of the class, its counsel, the

defendant, and the Court, after following extensive procedural

protections. The truly terrible facts of the case before this

Court arguably cry out for a resolution that does not result in

$380,000,000 being distributed as cy pres where class members

are readily identifiable and may either prove their previously

unsuccessful claims or prove that they suffered damages in

excess of what they already received. Notwithstanding this

reality, the Court must resist the temptation to allow these bad

facts to make bad law. Following the Eighth Circuit’s holding

would make bad law by undermining the finality of a judgment

without a clear legal basis for doing so.

                          *    *    *

  For these reasons, the Court is bound to the final judgment

proposed by the parties and approved by the Court after full



                               47
compliance with Rule 23 procedures—an approval to which no class

member objected in relevant part or appealed from at all.

Whether the cy pres doctrine as it exists in 2015 may bar a

finding that a cy pres provision like the one approved by this

Court in 2011 is fair, reasonable, and adequate is not an issue

before the Court.7


7
  This case should serve as a cautionary tale to litigants in
complex class actions. It should be the rare case where a major
settlement agreement is completely finalized, only to find that
a massive amount of unclaimed funds are leftover due to starkly
lower-than-expected turnout by members of the class. Parties
must do a much better job of predicting turnout and facilitating
class-member participation in settlements. Such settlements are
presented to district courts in a non-adversarial posture unless
there are vocal objectors, making district courts especially
ill-equipped to assess the reasonableness of a settlement’s
predictions for class-member participation.

That does not leave district courts at the mercy of the accuracy
of the parties’ predictions, however. To reduce the chances of
the circumstances of this case repeating themselves, the Court
suggests one of two paths. One option is “to withhold final
approval of a settlement until the actual distribution of funds
can be estimated with reasonable accuracy.” In re Baby Prods.,
708 F.3d at 174; see also In re Living Social, 298 F.R.D. at 14
(giving final approval to a settlement that included a cy pres
remedy only after the claims process had completed, at which
point the court knew that $1,900,000 would be distributed to
class members while $2,500,000 would be distributed as cy pres).
This could allow the parties to modify certain portions of the
preliminary settlement to reflect especially high or low
turnout. Another option is for parties to include in the
settlement terms that would be triggered in the event of a
larger-than-expected excess to ensure that, similar to the
result in Klier, class members who did participate are able to
benefit, so long as that benefit would not exceed their actual
damages. See In re Baby Prods., 708 F.3d at 174 (“[A] court may
urge the parties to implement a settlement structure that
attempts to maintain an appropriate balance between payments to
the class and cy pres awards.”). These approaches would have

                               48
  B.   Federal Rule of Civil Procedure 60(b) Does Not Provide a
       Method for Modifying the Agreement.

  The parties each seek modification of the Agreement pursuant

to Federal Rule of Civil Procedure 60(b). Class Counsel relies

upon Rule 60(b)(5), while the Keepseagles invoke Rules 60(b)(5)

and 60(b)(6). Under Rule 60(b)(5), both parties argue that the

far-larger-than-expected amount of excess funds is a changed

circumstance that renders prospective application of the

Agreement inequitable. Under Rule 60(b)(6), the Keepseagles

argue that the issue is so important that it meets the

extraordinary-circumstances test necessary for application of

that Rule. Neither party has a convincing argument.

   “‘[T]he decision to grant or deny a Rule 60(b) motion is

committed to the discretion of the District Court.’” Green v.

AFL-CIO, 287 F.R.D. 107, 109 (D.D.C. 2012) (quoting Kareem v.

FDIC, 811 F. Supp. 2d 279, 282 (D.D.C. 2011)) (alteration in

original). “‘The movant has the burden to establish that [he is]

entitled to relief under Rule 60(b).’” Cohen v. Bd. of Trustees

of Univ. of D.C., No. 14-754, 2014 WL 6890705, at *2 (D.D.C.

Dec. 9, 2014) (quoting F.S. v. District of Columbia, No. 10–

1203, 2014 WL 4923025, at *2 (D.D.C. Oct. 2, 2014)) (alteration

in original). Ultimately, “under Rule 60(b) the trial judge must



prevented the result in this case. Unfortunately, because this
issue arose after final judgment, the ability of the parties and
the Court to rectify the problem is much more limited.

                               49
strike a ‘delicate balance between the sanctity of final

judgments and the incessant command of a court’s conscience that

justice be done in light of all the facts.’” Twelve John Does v.

District of Columbia, 841 F.2d 1133, 1138 (D.C. Cir. 1988)

(alteration omitted; emphasis in original).

    1.        Federal Rule of Civil Procedure 60(b)(5) Does Not
              Apply Because the Cy Pres Provision Is Not Prospective
              and Circumstances Have Not Changed in a Manner
              Warranting Relief.

  Federal Rule of Civil Procedure 60(b)(5) provides: “On motion

and just terms, the court may relieve a party or its legal

representative from a final judgment, order, or proceeding

[when] the judgment has been satisfied, released or discharged;

it is based on an earlier judgment that has been reversed or

vacated; or applying it prospectively is no longer equitable.”

The parties rely only on the final clause—when prospective

application of the judgment is inequitable due to changed

circumstances. Two elements are inherent in this clause: (1)

that the judgment has prospective application; and (2) that

circumstances have changed to make that application inequitable.

Neither element is satisfied here.

         a.     The Cy Pres Provision Does Not Have Prospective
                Effect.

  “Rule 60(b)(5) allows a court to amend any judgment that has

prospective effect.” Kapar v. Islamic Republic of Iran, No. 2-

cv-78, 2015 WL 2452754, at *3 (D.D.C. May 22, 2015) (quotation


                                   50
marks omitted). “Although the principal significance of this

portion of the rule is with regard to injunctions, it is not

confined to that form of relief, nor even to relief that

historically would have been granted in courts of equity.” 11

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 2863 (3d ed. 2015)). A judgment may also be

prospective only in part, in which case Rule 60(b)(5) could

permit modification only of the portion of the judgment that has

prospective effect. Cf. Pennsylvania v. Wheeling & Belmont

Bridge Co., 59 U.S. 421, 431 (1855) (in a decision that forms

the foundation for the changed-circumstances doctrine, the

Supreme Court found that a prior judgment ordering the removal

of a particular bridge could be reconsidered insofar as the

prior judgment “direct[ed] the abatement of the obstruction,”

but portions of the judgment regarding payment of costs were not

subject to reconsideration).

  The D.C. Circuit has described the prospective-effect

requirement as follows:

    Virtually every court order causes at least some
    reverberations into the future, and has, in that
    literal sense, some prospective effect; even a money
    judgment has continuing consequences, most obviously
    until it is satisfied, and thereafter as well inasmuch
    as everyone is constrained by his or her net worth.
    That a court’s action has continuing consequences,
    however, does not necessarily mean that it has
    ‘prospective application’ for the purposes of Rule
    60(b)(5).



                               51
Twelve John Does, 841 F.2d at 1138. Reviewing the Supreme

Court’s decision in Wheeling & Belmont, as well as a subsequent

decision, United States v. Swift & Co., 286 U.S. 106 (1932), the

D.C. Circuit concluded that “the standard we apply in

determining whether an order or judgment has prospective

application within the meaning of Rule 60(b)(5) is whether it is

‘executory’ or involves ‘the supervision of changing conduct or

conditions.’” Twelve John Does, 841 F.2d at 1139; see Swift, 286
U.S. at 114 (“A continuing decree of injunction directed to

events to come is subject always to adaptation as events may

shape the need,” but will be found to be continuing only if it

“involve[s] the supervision of changing conduct or conditions

and [is] thus provisional and tentative”). Accordingly, the D.C.

Circuit concluded that an order dismissing the Attorney General

as a party to a prison-conditions lawsuit involving District of

Columbia inmates “did not have the requisite prospective

application”: “The order did not compel him to perform, or order

him not to perform, any future act; it did not require the court

to supervise any continuing interaction between him and the

other parties to the case; rather, it definitively discharged

the Attorney General from any further involvement in the case.”

Twelve John Does, 841 F.2d at 1139. By contrast, a prototypical

example of a consent decree that is prospective under Rule

60(b)(5) is one that resolved a church’s challenge to the denial


                               52
of building permits by allowing construction with limitations:

“[I]t imposes ongoing restrictions on Northridge’s ability to

build or undertake various activities, all of which are

supervised by the district court.” Northridge Church v. Charter

Twp. of Plymouth, 647 F.3d 606, 613 (6th Cir. 2011).

  The application of these principles to the case at bar is

somewhat novel. “The consensus among Courts of Appeal, including

the D.C. Circuit, is that a claim for money damages is not

‘prospective’ for the purposes of Rule 60(b)(5).” Kapar, 2015 WL
2452754, at *3; see also, e.g. Twelve John Does, 841 F.2d at

1138; Stokors S.A. v. Morrison, 147 F.3d 759, 762 (8th Cir.

1998); Marshall v. Bd. of Educ., 575 F.2d 417, 425 (3d Cir.

1978); Ryan v. U.S. Lines Co., 303 F.2d 430, 434 (2d Cir. 1962).

The cy pres provision of the Agreement addresses the final step

in the payment of damages. Thus, in one sense, it is an

execution of the award of money damages, not a prospective

judgment.

  The cy pres provision arguably has some characteristics of a

prospective order, however, insofar as the distribution process

requires Class Counsel to solicit and recommend cy pres

recipients and creates an administrative task for the Court to

approve the recommendations. In that regard, Class Counsel

pointed the Court to the D.C. Circuit’s decision in Pigford, 292
F.3d 918, in which the D.C. Circuit applied Rule 60(b)(5) to a


                               53
damages-distribution process very similar to the Non-Judicial

Claims Process in this case. The D.C. Circuit did not discuss

the prospective-effect requirement in applying Rule 60(b)(5) in

Pigford, but it was dealing there with a request to reconsider

deadlines that very clearly had prospective effect. If those

deadlines were not modified, they would have barred a number of

class members from participating in the claims process under the

settlement, even though their failure to meet deadlines was due

to their counsel’s apparent malpractice. See id. at 925–27.

Ultimately, the cy pres provision in this case lacks this type

of binding effect on a party’s future behavior that makes a

judgment prospective within the meaning of Rule 60(b)(5). It

does not, in the language of the D.C Circuit, “compel [anyone]

to perform, or order [anyone] not to perform, any future act; it

d[oes] not require the court to supervise any continuing

interaction between [anyone] and the other parties to the case.”

Twelve John Does, 841 F.2d at 1139. Although Class Counsel has a

limited responsibility to propose recipients under the

Agreement, that is not the same thing as a party to the case

being subject to limitations on future conduct, and courts have

emphasized the need for such limitations if a judgment is to be

considered prospective. See, e.g., Comfort v. Lynn Sch. Comm.,

560 F.3d 22, 28 (1st Cir. 2009) (“[W]e have limited the

provision’s application to injunctions and consent decrees that


                               54
involve long-term supervision of changing conduct or

conditions.”) (quotation marks omitted). The cy pres portions of

the Agreement are thus akin to unpaid damages: The mere fact

that they have yet to be paid out, leaving some administrative

responsibilities to be executed, does not render them

prospective. See Kapar, 2015 WL 2452754, at *3; Marshall, 575
F.2d at 425 n.7 (“A ‘prospective’ injunction envisions a

restraint of future conduct, not an order to remedy past wrongs

when the compensation payment is withheld from the beneficiaries

until some subsequent date.”).8 The Court therefore finds that

the cy pres provision of the Agreement is not prospective within

the meaning of Rule 60(b)(5), making that Rule inapplicable.

        b.   The Parties Have Not Demonstrated Changed
             Circumstances Within the Meaning of Rule 60(b)(5).

    Even if the cy pres provision was prospective, it is not clear

that the larger-than-expected excess is the type of factual


8
  It is telling that Class Counsel and the government have argued
repeatedly that the modification proposed by Class Counsel would
have no binding effect on the legal rights of any class member.
That argument, which the Court accepted, served to support
findings that class members lacked standing to intervene,
Keepseagle I, 2014 WL 5796751, at *11–14; that Rules 23(a)(4)
and 23(c)(1)(C) did not apply to police the adequacy of a class
representative at this stage of proceedings, Keepseagle II, 2015
WL 1851093, at *3–5; and that Rule 23(e) did not require the
provision of renewed notice and the holding of another fairness
hearing, Keepseagle III, 2015 WL 1969814, at *4–7. That the
proposed modification would have no binding effect on the legal
rights of class members in the future is consistent with the
Court’s finding that the cy pres provision it sought to modify
has no prospective effect.

                                55
change that warrants relief under Rule 60(b)(5). Rule 60(b)(5)

requires truly changed circumstances, not a difference in degree

of what was expected that renders a judgment less efficient, and

certainly not mere disagreement with the judgment: “We are

asking ourselves whether anything has happened that will justify

us now in changing a decree. The injunction, whether right or

wrong, is not subject to impeachment in its application to the

conditions that existed at its making. We are not at liberty to

reverse under the guise of readjusting.” Swift, 286 U.S. at 119.

The inquiry is twofold: “[A] party seeking modification . . .

bears the burden of establishing that a significant change in

circumstances warrants revision. . . . If the moving party meets

this standard, the court should consider whether the proposed

modification is suitably tailored to the changed circumstance.”

Rufo, 502 U.S. at 383. The initial factor may be met “by showing

either a significant change . . . in factual conditions or in

law.” Id. at 384.

  A change in factual conditions—the only change pressed here—

may support modification when it “make[s] compliance with the

decree substantially more onerous,” when “a decree proves to be

unworkable because of unforeseen obstacles,” or “when

enforcement of the decree without modification would be

detrimental to the public interest.” Id. For example, where a

state agency was under a consent decree regarding housing


                               56
facilities, modification of that decree was warranted where it

was not possible to find appropriate housing facilities for

certain patients. See id. (citing N.Y. State Ass’n for Retarded

Children v. Carey, 706 F.2d 956, 969 (2d Cir. 1983)). Another

example cited by the Supreme Court was where modification of a

prison-conditions decree was necessary to avoid the need to

release individuals accused of violent felonies. See id. at 385

(citing Duran v. Elrod, 760 F.2d 756, 759–61 (7th Cir. 1985)).

Unlike in these decisions, nothing about the need to distribute

significantly more money via a cy pres provision is unworkable

or against the public interest. To be sure, it may be difficult

to distribute under the existing cy pres provision and it may

result in an inefficient distribution in view of the need to

distribute the funds all at once and in equal shares, but the

essence of the provision would still be served: The leftover

funds would go to the types of organizations the parties

initially contemplated when they entered the Agreement.

  The D.C. Circuit’s decision in Pigford, 292 F.3d 918

illustrates this distinction. There, the Court addressed the

application of Rule 60(b)(5) to a substantially similar

settlement of the claims of African-American farmers. Class

counsel in that case had failed adequately to represent the many

class members whom it was obliged to assist in proving their

claims under that settlement’s claims process. Id. at 925. The


                               57
failure to assist the class through that process was “an

‘unforeseen obstacle’ that makes the decree ‘unworkable’”

because it resulted in many class members missing the deadline

for filing claims. Id. at 927. In Pigford, the very purpose of

the settlement—distributing damages to class members—was totally

undermined by the lawyers’ actions. The larger-than-expected

excess in this case does not undermine the purpose of the

settlement in the same way, even if a modification would make

the settlement more efficient. Accordingly, circumstances have

not changed in a manner that would trigger the application of

Rule 60(b)(5).

       c.   If The Parties Had Demonstrated Changed
            Circumstances, the Keepseagles’s Proposal Is Not
            Tailored to that Change.

  It is not enough simply to show that the judgment has

prospective effect and that circumstances have changed. “Once a

moving party has met its burden of establishing either a change

in fact or in law warranting modification of a consent decree,

the district court should determine whether the proposed

modification is suitably tailored to the changed circumstance.”

Rufo, 502 U.S. at 391. A change in circumstances is not a free

pass to rewrite a consent decree; rather “the focus should be on

whether the proposed modification is tailored to resolve the

problems created by the change in circumstances.” Id. The D.C.

Circuit has applied this rule stringently, rejecting an attempt


                               58
in Pigford to correct Class Counsel’s failure to represent class

members through the claims process by “vesting arbitrators with

generic authority to revise deadlines ‘so long as justice

requires.’” Pigford, 292 F.3d at 927. “Whatever tailoring method

the district court ultimately adopts,” the Circuit held, “must

preserve the essence of the parties’ bargain.” Id.

  Under this standard, even if the cy pres provision were

prospective and the parties had demonstrated changed

circumstances under Rule 60(b)(5), the Keepseagles’s proposals

would be inappropriate subjects of a Rule 60(b)(5) motion. The

changed circumstances cited by the parties are the fact that far

more money is leftover than was expected. This would render

application of the judgment inequitable, if at all, by virtue of

the difficulty it causes under the existing cy pres distribution

plan, which requires an immediate distribution in equal shares

to a limited set of entities. Neither of the Keepseagles’s

proposals—an immediate pro rata distribution to successful

claimants or a second claims process followed by a pro rata

distribution—are tailored to those changed circumstances.

Although the Court is very sympathetic to the perspective of

class members that the larger-than-expected excess provides an

opportunity to distribute more compensation to class members,

the goal of Rule 60(b)(5) is to “preserve the essence of the

parties’ bargain,” while accommodating the changed circumstance.


                               59
Pigford, 292 F.3d at 927. If, as the D.C. Circuit held, it was

not properly tailored in Pigford for a court to respond to class

counsel’s representational failings that caused missed deadlines

by permitting the arbitrators to extend the deadlines as justice

required, id., it is surely not tailored to respond to a larger-

than-expected excess by deleting the entire cy pres provision

that the parties included in the Agreement, did not object to,

and did not appeal from, and replace it with a term directing a

very different disposition of the leftover funds. Whether due to

concern with ensuring that excess funds would be used to provide

some indirect benefit to those who did not participate in the

claims process, or the government’s concern that a distribution

process that could result in Track A claims exceeding $50,000 in

the event of a surplus might lead to pressure to provide

similarly higher compensation to participants in the settlements

involving other farmers, the parties specifically agreed upon a

cy pres remedy for the disposition of excess funds. Whatever the

reasons for the provision initially, the Court would not be

empowered to undo the bargain entirely, even if Rule 60(b)(5)

were otherwise applicable.

    2.   The Keepseagles Have Not Demonstrated the
         Extraordinary Circumstances Necessary to Invoke Rule
         60(b)(6).

  Federal Rule of Civil Procedure 60(b)(6) provides: “On motion

and just terms, the court may relieve a party or its legal


                               60
representative from a final judgment, order, or proceeding for .

. . any other reason that justifies relief.” To avoid allowing

this exception to swallow the rule, “[r]elief under Rule

60(b)(6) . . . require[s] a showing of ‘extraordinary

circumstances.’” Kapar, 2015 WL 2452754, at *3 (quoting Kramer

v. Gates, 481 F.3d 788, 791 (D.C. Cir. 2007)); see also Twelve

John Does, 841 F.2d at 1140 (Rule 60(b)(6) “should be only

sparingly used”) (quotation marks omitted). Such extraordinary

circumstances have been found due to “an adversary’s failure to

comply with a settlement agreement that was incorporated into a

court’s order, fraud by the ‘party’s own counsel, by a

codefendant, or by a third-party witness[,]’ or ‘when the losing

party fails to receive notice of the entry of judgment in time

to file an appeal.’” More v. Lew, 34 F. Supp. 3d 23, 28 (D.D.C.

2014) (quoting 11 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 2864 (3d ed. 2015))

(alterations in original); see also, e.g., Austin v. Donahoe,

No. 5-1824, 2014 WL 6779132, at *3 (D.D.C. Dec. 2, 2014)

(finding extraordinary circumstances where a party “asserts that

[her counsel] not only was negligent in failing to oppose the

[defendant’s] motion, resulting in the dismissal of her case,

but that he consistently misled her into believing that her case

was progressing when, in fact, it had long since been removed

from the Court’s docket”). Finally, “[c]laims under Rule


                               61
60(b)(6) must not be ‘premised on one of the grounds for relief

enumerated in clauses (b)(1) through (b)(5).’” Green, 287 F.R.D.

at 109 (quoting Liljeberg v. Health Servs. Acquisition Corp.,

486 U.S. 847, 863 (1988)).

  The Keepseagles appear to rely on the same argument they made

under Rule 60(b)(5)—that the larger-than-expected excess is

extraordinary. This is simply insufficient for relief under Rule

60(b)(6), which cannot be premised on the bases enumerated in

other portions of the Rule. See Green, 287 F.R.D. at 109. Even

if the larger-than-expected excess were a cognizable reason for

modification under Rule 60(b)(6), all parties to this case chose

the terms of the Agreement, which included the cy pres terms.

That they no longer like those terms because of factual

developments does not constitute an extraordinary circumstance,

and Rule 60(b)(6) “may not be employed simply to rescue a

litigant from strategic choices that later turn out to be

improvident.” Salazar ex rel. Salazar v. District of Columbia,

633 F.3d 1110, 1120 (D.C. Cir. 2011) (quotation marks omitted).

There has been no suggestion of the kinds of extraordinary

representational failings or complete lack of notice that has

animated prior grants of relief under Rule 60(b)(6).

Accordingly, Rule 60(b)(6) does not provide an avenue for

modification.




                               62
  C.   The Settlement Agreement Permits Its Own Modification
       Only with the Consent of “the Parties,” Not Just Class
       Counsel and the Defendant.

  The final legal avenue that was proposed lies in the Agreement

itself. The Agreement’s modification provision states: “This

Settlement Agreement may be modified only with the written

agreement of the Parties and with the approval of the District

Court, upon such notice to the Class, if any, as the District

Court may require.” Agreement ¶ XIV (p. 49). The government does

not oppose the use of this provision for Class Counsel’s

proposed modification, so Class Counsel asks the Court to rely

on it to grant its motion.

  The Court briefly notes that, as all parties appear to agree,

the Court retains jurisdiction to enforce this provision.

“Federal courts are courts of limited jurisdiction” and “[i]t is

to be presumed that a cause lies outside this limited

jurisdiction.” Kokkonen, 511 U.S. at 377. As the Court has

analyzed previously, the Court’s ancillary jurisdiction over the

Agreement is limited. See Order Denying LaBatte Mot., ECF No.

692 at 8 (citing Kokkonen, 511 U.S. at 379–80). “[D]istrict

courts enjoy no free-ranging ‘ancillary’ jurisdiction to enforce

consent decrees, but are instead constrained by the terms of the

decree and related order.” Pigford, 292 F.3d at 924. Although

the Agreement’s retention-of-jurisdiction provision did not

specifically mention the modification provision, Agreement ¶¶


                               63
V.A–B (pp. 40–42), the modification provision can only be used

with Court involvement and approval, id. ¶ XIV (p. 49), so any

interpretation of the Agreement as withholding jurisdiction to

enforce the modification provision would render that provision a

complete nullity. Unlike the requests for review of

determinations made during the Non-Judicial Claims Process,

moreover, exercising jurisdiction over requests for modification

would not contradict another of the Agreement’s terms. See Order

Denying LaBatte Mot., ECF No. 692 at 9–12. Therefore, although

the Court’s jurisdiction at this stage of proceedings is

limited, that jurisdiction extends to approving a modification

that is properly reached.

  Class Counsel’s “unopposed” motion does not meet the

substantive requirements for obtaining modification under the

Agreement, however. Although the modification provision requires

consent of “the Parties,” the three represented groups—the

government, Class Counsel, and the Keepseagles—all seem to have

operated under the assumption that the provision requires

consent of Class Counsel and the government alone. The

Agreement, however, defines “the Parties” as “the Plaintiffs and

the Secretary,” Agreement ¶ II.DD (p. 10), and further defines

“the Plaintiffs” as “the individual plaintiffs named in

Keepseagle v. Vilsack, No. 1:99CV03119 (D.D.C.), the members of

the Class, and the Class Representatives.” Id. ¶ II.EE (p. 10).


                               64
The plain language of the Agreement, therefore, does not support

a reading that would allow Class Counsel to enter unilaterally

into an “unopposed” agreement to modify. Here, the Court is

presented with stark disagreement, including a class

representative and named plaintiff who has obtained separate

counsel and specifically opposed the proposed modification.

    The Court raised this issue during the June 29, 2015 hearing

and gave the parties time to review the Agreement before

responding. The parties’ responses were unconvincing. The

Agreement plainly does not say that a modification may be

approved as “unopposed” when a class representative—who happens

to be the named plaintiff who gives this lawsuit its name—has

expressed written opposition through separate counsel.9 Class

Counsel and the government ultimately rested on the position

that Class Counsel serves as a representative of the entire

class and may therefore enter into an Agreement on behalf of

“the Plaintiffs.” This certainly squares with the general nature

of representative litigation, and the usual case would involve a

modification proposal by Class Counsel to which no class member

raised any objection. In that circumstance, the Court could—as

it did in 2012—approve the modification. But the posture of this


9
  Indeed, Class Counsel’s response to certain of the Court’s
questions made clear the vital status of, at a minimum, the
class representatives, as “parties” to this case. See Transcript
of June 29, 2015 Hearing, ECF No. 806 at 41:16–47:17.

                                65
case demonstrates that Class Counsel’s view does not represent

the view of even all of the class representatives. The parties

in drafting this Agreement chose to require the consent of “the

Parties,” defined to include more than just Class Counsel and

the government. This choice must be given effect, much as Class

Counsel and the government have argued strenuously that the

Court must give effect to the Agreement’s cy pres provision.

  As the Court’s discussion with Class Counsel regarding another

provision of the Agreement illustrated, even the

representational nature of class-action litigation counsels in

favor of recognizing that the class representatives must also be

on board with a proposal:

    MR. SELLERS: Okay. In the middle of that paragraph it
    says, “Class counsel and class representatives, as
    defined earlier, will be appointed to represent the
    class in its pursuit of monetary relief under Rule
    23(b)(3),” which is consistent with the introduction I
    mentioned, that is, we and the class representatives
    have been appointed to represent the class, whether
    the   class   is   individually   or   separately   or
    collectively in connection with this agreement and the
    pursuit of monetary relief.

    THE COURT: All right. Does that mean that all class
    representatives must agree?

    MR. SELLERS: Do all class representatives, as opposed
    to the individuals?

    THE COURT: Right.

    MR. SELLERS: Um...

    THE COURT: Ms. Keepseagle was a class representative,
    correct?


                               66
       MR. SELLERS: Right.

       *    *    *

       THE COURT: So does this mean, then -- putting aside
       parties and plaintiffs, putting aside that plain
       language -- does this plain language mean that all
       class representatives must, indeed, approve a request
       for modification?

       MR. SELLERS: I don’t think so, because the –

       THE COURT: What number must approve it, then, if not
       all, and where does it say so?

       MR. SELLERS: I don’t think it contemplates a majority
       or minority. It treats them as a group.

       THE COURT: Which begs the question,      then:   Do   all
       members of that group need to approve?

       MR. SELLERS: Right.

       THE COURT: And the answer is?

       MR. SELLERS: The answer is: I don’t think             the
       agreement provides that they all have to agree.

Transcript of June 29, 2015 Hearing, ECF No. 806 at 66:10–67:19

(discussing Agreement, ECF No. 621-2 ¶ VI.A.7 (p. 43).10

     The Court agrees that the modification provision would be

absurd were it to recognize the consent of “the Parties” only

10
  It is telling that Class Counsel could not clearly answer the
following question about how the Court could interpret the
modification provision: “So the Court would have to say
something like this: Notwithstanding the plain language of the
agreement that identifies plaintiffs as the individual
plaintiffs named in Keepseagle v. Vilsack, the members of the
class and class representatives, notwithstanding that, comma,
the true plaintiffs are -- now how would you finish that
sentence?” Transcript of June 29, 2015 Hearing, ECF No. 806 at
54:21–55:1.

                                 67
upon written consent from every single member of the Class. The

Agreement, as Class Counsel argued, is representational in

nature. But the representational nature of the case does not end

with Class Counsel. This Court appointed class representatives

for a reason, and the breadth of the modification provision

counsels in favor of requiring their consent, as do the other

portions of the Agreement cited by Class Counsel during the June

29, 2015 hearing. Were the Court presented with an agreement to

which all class representatives agreed, Class Counsel’s

assertions regarding the representational nature of this

litigation would be convincing. Because the Court is not

currently presented with such an agreement, it cannot grant

relief under the Agreement’s modification provision at this

time.11

III. Conclusion

     For the foregoing reasons, the Court DENIES the pending

motions for modification of the Agreement. The Agreement speaks


11
  The Keepseagles indicated in one of their pleadings that they
may ultimately prefer Class Counsel’s proposal to the existing
Agreement, if the choice comes down to the two options alone.
See Keepseagle Opp., ECF No. 785 at 15–20. This conditional
statement is not, in the Court’s view, sufficient to constitute
consent of “the Parties.” During the June 29, 2015 hearing,
moreover, one of the Keepseagles’s attorneys expressed openness
to renewed negotiations with the government and Class Counsel,
and also seemed to hint at potential appellate proceedings. In
the event the case returns to this Court with this Opinion’s
legal conclusions intact, the Parties will be permitted time to
present whatever agreement they deem appropriate.

                                 68
directly to this issue and existing doctrine regarding cy pres

cannot overrule a final agreement that was neither objected to

nor appealed from. Rule 60(b)(5) cannot be used to alter the

Agreement because the cy pres provision does not have

prospective effect and circumstances have not changed such that

the provision is inequitable. Rule 60(b)(6) does not apply

because the Keepseagles have not cited any “extraordinary

circumstance” that could trigger its application. Finally, on

the current record, the Court cannot grant Class Counsel’s

motion under the Agreement itself because the Agreement requires

consent of more than just Class Counsel and the government.

  These legal rulings are not the end of the matter, however.

Over the past year, the Court has issued four published Opinions

that addressed a number of legal issues. Some of these

conclusions will likely be reviewed by appellate courts. The

simplest resolution, however, is the same path that took this

case from one of the hardest-fought cases on this Court’s docket

to one of the more monumental civil-rights settlements in recent

memory. The Parties have the ability to reach a compromise that

the Court can approve and which would give this case finality.

In considering this option, the Executive Branch would do well

to consider the remarks of President Obama, given in June 2014

while on the Standing Rock Sioux Reservation (the tribe to which

Marilyn Keepseagle and many other class members belong):


                               69
    I know that throughout history, the United States
    often didn’t give the nation-to-nation relationship
    the respect that it deserved. So I promised when I ran
    to be a President who’d change that -- a President who
    honors our sacred trust, and who respects your
    sovereignty, and upholds treaty obligations, and who
    works with you in a spirit of true partnership, in
    mutual respect, to give our children the future that
    they deserve.

    *      *    *

    We’ve responded and resolved longstanding disputes.
    George Keepseagle is here today. (Applause.) A few
    years ago, my administration reached a historic
    settlement with George and other American Indian
    farmers and ranchers.

    *      *    *

    There’s no denying that for some Americans the deck
    has   been   stacked  against   them,  sometimes   for
    generations. And that’s been the case for many Native
    Americans. But if we’re working together, we can make
    things better. We’ve got a long way to go. But if we
    do our part, I believe that we can turn the corner. We
    can break old cycles.

Remarks by the President at the Cannon Ball Flag Day

Celebration, The White House (June 13, 2014), https://www.

whitehouse.gov/photos-and-video/video/2014/06/13/president-

obama-speaks-cannon-ball-flag-day-celebration#transcript.

                           *    *    *

  An appropriate Order accompanies this Memorandum Opinion.



  SO ORDERED.

 Signed:   Emmet G. Sullivan
           United States District Judge
           July 24, 2015


                                70